Name: Regulation (EEC) No 1120/75 of the Commission of 17 April 1975 laying down conditions for the entry of port, Madeira, sherry, Setubal muscatel and Tokay (Aszu and Szamorodni) wines falling within subheading 22.05 C III a) 1 and b) 1 and 2 and 22.05 C IV a) 1 and b) 1 and 2 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 4. 75 Official Journal of the European Communities No L 111/19 REGULATION (EEC) No 1120/75 OF THE COMMISSION of 17 April 1975 laying down conditions for the entry of port, Madeira, sherry, Setubal muscatel and Tokay (Aszu and Szamorodni) wines falling within subheadings 22.05 C III a) 1 and b) 1 and 2 and 22.05 C IV a) 1 and b) 1 and 2 of the Common Customs Tariff authorities of Member States for the importation of the wines in question by Community certificates based on the Geneva model recommended by the United Nations ; Whereas identification of the above wines presents certain difficulties ; whereas it can be considerably simplified if the exporting country gives an assurance that the product exported corresponds to the description of the product in question ; whereas, consequently, entry of a product under the subheadings mentioned above should be authorized only where such product is accompanied by a certificate of designation of origin which is issued by an authority acting under the responsibility of the exporting country and which provides such assurance ; Whereas it is appropriate to specify the form which Such certificates must take and the conditions for their use ; whereas , furthermore, measures must be introduced to enable the Community to keep check upon the conditions of issue of the said certificates and to prevent falsification ; whereas accordingly certain obligations should be imposed on the issuing authority ; Whereas certificates in the old form should continue to be regarded as valid for a specified period of time ; Whereas the measures provided for in the Regulation are in accordance with the Opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 97/69 (*) of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, as last amended by the Act (2 ) annexed to the Treaty on the accession of new Member States to the European Economic Community and to the European Atomic Energy Community, signed at Brussels on 22 January 1972, and in particular Article 4 thereof; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 ( 3 ) of 28 June 1968, as last amended by Council Regulation (EEC) No 2658/74 (4 ) of 15 October 1974, covers :  port, Madeira, sherry and Setubal muscatel wines falling within subheadings 22.05 C III a ) 1 and b) 1 and IV a) 1 and b) 1 , and  Tokay (Aszu and Szamorodni) wine falling within subheadings 22.05 C III a ) 1 and b) 2 and IV a) 1 and b) 2 ; Whereas entry under these subheadings is subject to conditions to be determined by the competent authorities ; whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions specifying those conditions must be laid down ; Whereas it seems appropriate to replace the certificates of origin hitherto required by the customs HAS ADOPTED THIS REGULATION: (1 ) OJ No L 14, 21 . 1 . 1969, p . 1 . (2) OJ No L 73 , 27. 3 . 1972, p . 14. Article 1 The admission under subheadings 22.05 C III a) 1 and b ) 1 and 2 and 22.05 C IV a) 1 and b) 1 and 2 of (3 ) OJ No L 172, 22. 7. 1968 , p. 1 . (4 ) OJ No L 295, 1 . 11 . 1974, p. 1 . No L 111/20 Official Journal of the European Communities 30. 4. 75 port, Madeira, sherry, Setubal muscatel and Tokay (Aszu and Szamorodni) wines shall be subject to presentation of a certificate of designation of origin meeting the requirements specified in this Regulation. Article 2 1 . The certificate shall be in one of the forms set out in Annexes I to V to this Regulation, as indicated in the following table : CCT heading No Name of wine No of Annex 22.05 C III a) 1 port I b) 1 C IV a) 1 b) 1 ditto Madeira II ditto sherry III ditto Setubal muscatel IV 22.05 C III a) 1 Tokay V b) 2 (Aszu, Szamorodni) C IV a) 1 I b) 2 three months of its date of issue, together with the goods to which it relates. Article 5 1 . A certificate shall be valid only if it is duly authenticated by an authority appearing on the list referred to in Article 6 (2). 2. A duly authenticated certificate is one which shows the place and date of issue and bears the stamp of the issuing authority and the signature of the person or persons authorized to sign it. 2. The paper used shall be white, free of mechanical pulp, dressed for writing purposes and weigh not less than 55 g/m2 and not more than 65 g/m2. The front of the certificate shall have a printed guilloche pattern background in pink, such as to reveal any falsification by mechanical or chemical means. 3 . The size of the certificate shall be 210 X 297 mm. The borders of the certificate may bear decorative designs on their outer edge in a band not exceeding 13 mm in width. 4. Each certificate shall bear an individual serial number given by the issuing authority. Article 3 The certificate shall be completed either in typescript or in manuscript. In the latter case, it must be completed in ink and in block letters . Article 4 The certificate shall be submitted to the customs authorities of the importing Member State within Article 6 1 . An issuing authority may appear on the list only if : (a) it is recognized as such by the exporting country; (b ) it undertakes to verify the particulars shown in certificates ; 30. 4. 75 Official Journal of the European Communities No L 111/21 (c) it undertakes to provide the Commission and Member States, on request, with all appropriate information to enable an assessment to be made of the particulars shown in the certificates . when an issuing authority fails to fulfil one or more of the obligations incumbent upon it . Article 7 This Regulation shall enter into force on 1 July 1975 . However, until 31 December 1975 , the wines specified in Article 1 shall be admitted under the subheadings listed in that Article on the presentation alternatively of a certificate of the kind used before 30 June 1975 . 2. The list of issuing authorities appears in Annex VI to this Regulation. 3 . The list shall be revised when the condition specified in paragraph 1 ( a) is no longer satisfied or This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 April 1975 . For the Commission The President Francois-Xavier ORTOLI class="page"> BILAG /  ANHANG /  ANNEXE /  ANNEX /  ALLEGA TO /  BIJLAGE / 1 . Exportador  EksportÃ ¸r  AusfÃ ¼hrer  Exporter  Exporta ­ teur  Esportatore  Exporteur : 2 . NÃ ²mero  Nummer  Nummer  Number  NumÃ ©ro  Numero  Nummer 00000 3 . MinistÃ ©rio da Economia Secretarla de Estado do ComÃ ©rcio INSTITUTO DO VINHO DO PORTO PORTO4. DestinatÃ rio  Modtager  EmpfÃ ¤nger  Consignee Destinataire  Destinatario  Geadresseerde : 5 . CERTIFICADO DE DENOMINACAO DE ORIGEM CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG6. Meto de transporte  Transportmiddel  BefÃ ¶rderungsmittel  Means of transport  Moyen de transport  Mezzo di trasporto  Vervoermiddel : 7 . VINHO DO PORTO PORTVIN PORTWEIN PORT WINE VIN DE PORTO VINO DI PORTO PORTWIJN 8. Local de desembarque  Losningssted  Entladungsort  Place of unloading  Lieu de dÃ ©chargement  Luogo di sbarco  Plaats van lossing : 9 . Marcas, nÃ ²meros, quantidado e qualidade das vasilhas MÃ ¦rker og numre, kollienes antal og art Zeichen und Nummern, Anzahl und Art der PackstÃ ¼cke Marks and numbers, number and kind of packages Marques et numÃ ©ros, nombre et nature des colis Marca e numero, quantitÃ e natura dei colli Merken en nummers, aantal en soort der colli 1 0 . Peso bruto BruttovÃ ¦gt Rohgewicht Gross weight Poids brut Peso lordo Brutogewicht 11 . Litros Liter Liter Litres Litres Litri Liter 12 . Litros ( pof extenso)  Liter (i bogstaver)  Liter ( in Buchstaben)  Litres ( in words)  Litres (en lettres)  Litri ( in lettere)  Liter (voluit): 13 . Visto do organismo emissor  PÃ ¥tegning fra udstedende organ  Bescheinigung der erteilenden Stelle  Certificate of the issuing authority  Visa de l'organisme Ã ©metteur  Visto dell'organismo emittente  Visum van de instantie van afgifte : 14 . Visto da alfandega  Toldstedets attest  Sichtvermerk der Zollstelle  Customs stamp  Visa de la douane  Visto della dogana  Visum van de douane Certificamos que o vinho descrito neste certificado Ã ¨ vinho proÃ u ­ zido na regiÃ ¢o demarcada dos vinhos generosos do Douro, e considerado pela legislaÃ §ao portuguesa autÃ ¨ntico VINHO DO PORTO . Este vinho corresponde Ã definiÃ §Ã ¢o do vinho generoso prevista na nota complementar 4 b) do Capitulo 22 da Pauta ExtÃ ©rior Comun da Comunidade econÃ ²mica europeia . (Vd . traduÃ §Ã ¢o no n0 15  oversÃ ¦ttelse se nr . 1 5  Ã bersetzung siehe Nr . 15  see the translation under No 15  Voir traduction au n0 15  Vedasi traduzione al n . 15  Zie voor vertaling nr . 1 5 ) 1 5 . Det bekrÃ ¦ftes, at vinen, der er nÃ ¦vnt i dette certifikat, er fremstillet i distriktet for Deuro-vin og i henhold til portugisisk lovgivning anses for at vÃ ¦re Ã ¦gte PORTVIN . Denne vin opfylder definitionen pÃ ¥ hedvin, der er fastsat i supplerende bestemmelse 4 b) til kapitel 22 i Det europÃ ¦iske Ã ¸konomiske FÃ ¦llesskabs fÃ ¦lles toldtarif. Wir bestÃ ¤tigen, daÃ  der in dieser Bescheinigung bezeichnete Wein im Bezirk Douro gewonnen wurde und nach portugiesischem Gesetz als echter PORTWEIN bezeichnet wird . Dieser Wein entspricht der Begriffsbestimmung fÃ ¼r LikÃ ¶rwein in der ZusÃ ¤tzlichen Vorschrift 4 b) zu Kapitel 22 des Gemeinsamen Zolltarifs der EuropÃ ¤ischen Wirtschaftsgemeinschaft . We hereby certify that the wine described in this certificate is wine produced within the wine district of the 'generoso' wines of Douro and is considered by Portuguese legislation as genuine PORT WINE . This wine conforms to the definition of liqueur wine set out in Additional Note 4 ( b ) to Chapter 22 of the Common Customs Tariff of the European Economic Community. Nous certifions que le vin dÃ ©crit dans ce certificat est un vin produit dans la rÃ ©gion dÃ ©limitÃ ©e des vins gÃ ©nÃ ©reux du Douro et considÃ ©rÃ ©, suivant la loi portugaise, comme VIN DE PORTO authentique. Ce vin rÃ ©pond Ã la dÃ ©finition du vin de liqueur prÃ ©vue dans la note complÃ ©mentaire 4 b) du chapitre 22 du tarif douanier commun de la CommunautÃ © Ã ©conomique europÃ ©enne . Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella regione delimitata dei vini generosi del Duero e considerato, secondo la legge portoghese, come autentico VINO DI PORTO. Tale vino risponde alla definizione di vino liquoroso prevista nella nota complementare 4 b) del capitolo 22 della tariffa doganale comune della ComunitÃ economica europea . Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van de Douro en volgens de Portugese wetgeving als echte PORTWIJN wordt beschouwd. Deze wijn beantwoordt aan de omschrijving likeurwijn, vermeld in de Aanvullende Aantekening 4 b) op Hoofdstuk 22 van het gemeenschappelijk douanetarief van de Europese Economische Gemeenschap . 16 . ( 1 ) ( 1 ) EspaÃ §o reservado para outras especificaÃ §oes do pais exportador. C 1 ) Rubrik forbeholdt eksportlandets andre angivelser. ( 1 ) Space reserved for additional details given in the exporting country. ( 1 ) Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . t 1 ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur. ( 1 ) Spazio riservato per altre indicazioni del paese esportatore . ( 1 ) Ruimte bestemd voor andere gegevens van het land van uitvoer. BUAGII  ANHANG II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II 1 . Exportador  EksportÃ ¸r  AusfÃ ¼hrer  Exporter  Exporta ­ teur  Esportatore  Exporteur : 2 . NÃ ²mero  Nummer  Nummer  Number  NumÃ ©ro  Numero  Nummer 00000 3 . MinistÃ ©rio da Economia JUNTA NACIONAL DO VINHO Delegacao na Regiao Vinicola da Madeira FUNCHAL4. DestinatÃ rio  Modtager  EmpfÃ ¤nger  Consignee Destinataire  Destinatario  Geadresseerde : 5 . CERTIFICADO DE DENOMINACAO DE ORIGEM CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG6. Meto de transporte  Transportmiddel  BefÃ ¶rderungsmittel  Means of transport  Moyen de transport  Mezzo di trasporto  Vervoermiddel : 7 . VINHO DA MADEIRA MADEIRA MADEIRAWEIN MADEIRA WINE VIN DE MADÃ RE VINO DI MADERA MADEIRAWIJN 8. Local de desembarque  Losningssted  Entladungsort  Place of unloading  Lieu de dÃ ©chargement  Luogo di sbarco  Plaats van lossing : 9. Marcas, nÃ ²meros, quantidade e qualidade das vasilhas MÃ ¦rker og numre, kollienes antal og art Zeichen und Nummern, Anzahl und Art der PackstÃ ¼cke Marks and numbers, number and kind of packages Marques et numÃ ©ros, nombre et nature des colis Marca e numero, quantitÃ e natura dei colli Merken en nummers, aantal en soort der colli 1 0 . Peso bruto BruttovÃ ¦gt Rohgewicht Gross weight Poids brut Peso lordo Brutogewicht 1 1 . Litros Liter Liter Litres Litres Litri Liter 12 . Litros (por extenso)  Liter (i bogstaver)  Liter ( in Buchstaben )  Litres ( in words)  Litres (en lettres)  Litri ( in lettere)  Liter (voluit) : 13 . Visto de organismo emissor  PÃ ¥tegning fra udstedende organ  Bescheinigung der erteilenden Stelle  Certificate of the issuing authority  Visa de l'organisme Ã ©metteur  Visto dell'organismo emittente  Visum van de instantie van afgifte : 14 . Visto da alfandega  Toldstedets attest  Sichtvermerk der Zollstelle  Customs stamp  Visa de la douane  Visto della dogana  Visum van de douane Certificamos que o vinho descrito neste certificado Ã ¨ vinho generoso produzido na regiao demarcada do vinho da Madeira , e considerando pela legislaÃ §ao portuguesa autÃ ¨ntico VINHO DA MADEIRA. Este vinho corresponde Ã definiÃ §Ã ¢o do vinho generoso prevista na nota complementar 4 b) do Capitulo 22 da Pauta ExtÃ ©rior Comun da Comunidade econÃ ²mica europeia . (Vd . traduÃ §ao no n0 1 5  oversÃ ¦ttelse se nr. 1 5  Ã bersetzung siehe Nr. 15  see the translation under No 15  Voir traduction au n0 1 5  Vedasi traduzione al n . 1 5  Zie voor vertaling nr. 15 ) 15 . Det bekrÃ ¦ftes, at vinen ,t der er nÃ ¦vnt i dette certifikat, er kvalitetsvin fremstillet i distriktet for Madeira-vin og i henhold til portugisisk lovgivning anses for at vÃ ¦re Ã ¦gte MADEIRA. Denne vin opfylder definitionen pÃ ¥ hedvin, der er fastsat i supplerende bestemmelse 4 b) til kapitel 22 i Det europÃ ¦iske Ã ¸konomiske FÃ ¦llesskabs fÃ ¦lles toldtarif. Wir bestÃ ¤tigen, daÃ  der in dieser Bescheinigung bezeichnete Wein im Bezirk Madeira gewonnen wurde und nach portu ­ giesischem Gesetz als echter MADEIRAWEIN bezeichnet wird . Dieser Wein entspricht der Begriffsbestimmung fÃ ¼r LikÃ ¶rwein in der ZusÃ ¤tzlichen Vorschrift 4 b ) zu Kapitel 22 des Gemeinsamen Zolltarifs der EuropÃ ¤ischen Wirtschaftsgemeinschaft . We hereby certify that the wine described in this certificate is 'generoso' wine produced within the wine district of Madeira and is considered by Portuguese legislation as genuine MADEIRA WINE . This wine conforms to the definition of liqueur wine set out in Additional Note 4 ( b) to Chapter 22 of the Common Customs Tariff of the European Economic Community. Nous certifions que le vin dÃ ©crit dans ce certificat est un vin gÃ ©nÃ ©raux produit dans la rÃ ©gion dÃ ©limitÃ ©e du vin de MadÃ ¨re et considÃ ©rÃ ©, suivant la loi portugaise, comme VIN DE MADÃ RE authentique . Ce vin rÃ ©pond Ã la dÃ ©finition du vin de liqueur prÃ ©vue dans la note complÃ ©mentaire 4 b) du chapitre 22 du tarif douanier commun de la CommunautÃ © Ã ©conomique europÃ ©enne . Si certifica che il vino descritto nel presente certificato Ã ¨ un vino generoso prodotto nella regione delimitata del vino di Madera e considerato, secondo la legge portoghese, come autentico VINO DI MADERA. Tale vino risponde alla definizione di vino liquoroso prevista nella nota complementare 4 b) del capitolo 22 della tariffa doganale comune della ComunitÃ economica europea . Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van Madeirawijn en volgens de Portugese wetgeving als echte MADEIRAWIJN wordt beschouwd. Deze wijn beantwoordt aan de omschrijving, likeurwijn vermeld in de Aanvullende Aantekening 4 b) op Hoofdstuk 22 van het gemeenschappelijk douanetarief van de Europese Economische Gemeenschap. 16 . T ) (') EspaÃ §o reservado para outras especificaÃ §oes do pais exportator. C ) Rubrik forbeholdt eksportlandets andre angivelser . (*) Space reserved for additional details given in the exporting country. C 1 ) Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . ( 1 ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur. f 1 ) Spazio riservato per altre indicazioni del paese esportatore . ( 1 ) Ruimte bestemd voor andere gegevens van het land van uitvoer. BILAG III  ANHANG III  ANNEX III  ANNEXE III  ALLEGATO III  BULAGE III 1 . Exportador  EksportÃ ¸r  AusfÃ ¼hrer  Exporter  Exporta ­ teur  Esportatore  Exporteur : 2 . Numero  Nummer  Nummer  Number  NumÃ ©ro  Numero  Nummer 00000 3 . Consejo Regulador de la DenominaciÃ ²n de origen Jerez-XÃ ©rÃ ¨s-Sherry JEREZ DE LA FRONTERA4. Destinatario  Modtager  EmpfÃ ¤nger  Consignee  Destinataire  Destinatario  Geadresseerde : 5 . CERTIFICADO DE DENOMINACIÃ N DE ORIGEN CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG6 . Medio de transporte Transportmiddel  BefÃ ¶rderungsmittel  Means of transport  Moyen de transport  Mezzo di trasporto  Vervoermiddel : 7 . VINO DE JEREZ SHERRY SHERRY SHERRY VIN DE XÃ RÃ S VINO DI XERES SHERRYWIJN (XERESWIJN ) 8 . Lugar de descanga  Losningssted  Entladungsort  Place of unloading  Lieu de dÃ ©chargement  Luogo di sbarco  Plaats van lossing : 9 . Marcas y numÃ ©ros, numero y naturaleza de los bultos MÃ ¦rker og numre, kollienes antal og art Zeichen und Nummern, Anzahl und Art der PackstÃ ¼cke Marks and numbers, number and kind of packages Marques et . numÃ ©ros, nombre et nature des colis Marca e numero, quantitÃ e natura dei colli Merken en nummers, aantal en soort der colli 10. Peso bruto BruttovÃ ¦gt Rohgewicht Gross weight Poids brut Peso lordo Brutogewicht 1 1 . Litros Liter Liter Litres Litres Litri Liter 12 . Litros (en letra )  Liter (i bogstaver)  Liter ( in Buchstaben)  Litres ( in words )  Litres (en lettres)  Litri ( in lettere)  Liter (voluit) : 1 3 . Visado del organismo emisor  PÃ ¥tegning fra udstedende organ  Bescheinigung der erteilenden Stelle  Certificate of the issuing authority  Visa de l'organisme Ã ©metteur  Visto dell'organismo emittente  Visum van de instantie van afgifte : 14 . Visado de la aduana  Toldstedets attest  Sichtvermerk der Zollstelle  Customs stamp  Visa de la douane  Visto della dogana  Visum van de douane Certifico que el vino cuya descripciÃ ²n antecede es un producto genuino de la zona de Jerez y con derecho a la DenominaciÃ ²n de origen JEREZ-XÃ RÃ Z-SHERRY" El alcohol anadido a este vino es un alcohol de origen vinico . (vease traducciÃ ²n del n0 15  oversÃ ¦ttelse se nr . 15  Ã ber ­ setzung siehe Nr . 15  see the translation under No 15  Voir traduction au n 0 1 5  Vedasi traduzione al n . 1 5  Zie voor vertaling nr. 15 ) 1 5 . Det bekrÃ ¦ftes, at vinen, der er nÃ ¦vnt i dette certifikat, er fremstillet i JerezomrÃ ¥det (XÃ ©rÃ ¨s) og ifÃ ¸lge spansk lovgivning er berettiget til oprindelsesbetegnelsen : »JEREZ (XÃ RÃ S) SHERRY «. Alkohol tilsat denne vin er alkohol fremstillet at vin . Wir bestÃ ¤tigen, daÃ  der in dieser Bescheinigung bezeichnete Wein im Bezirk Jerez (XÃ ©rÃ ¨s) gewonnen wurde und ihm nach spanischem Gesetz die Ursprungsbezeichnung JEREZ-XÃ RÃ S-SHERRY" zuerkannt wird . Der diesem Wein zugefÃ ¼gte Alkohol ist aus Wein gewonnener Alkohol . We hereby certify that the wine described in this certificate is wine produced within the wine district of Jerez or Xeres and is considered by Spanish legislation as entitled to the designation of origin ' JEREZ' or 'XÃ RÃ S' or 'SHERRY'. The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de Jerez (XÃ ©rÃ ¨s) et est reconnu, suivant la loi espagnole, comme ayant droit Ã la dÃ ©nomination d'origine « JEREZ-XÃ RÃ S-SHERRY ». L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinique . Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella zona di Jerez (XÃ ©rÃ ¨s ) ed Ã ¨ riconosciuto, secondo la legge spagnola, come avente diritto alla denominazione di origine « JEREZ-XÃ RÃ S-SHERRY ». L'alcole aggiunto a questo vino Ã ¨ alcole di origine vinica . Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van Jerez (Sherry-Xeres), en dat volgens de Spaanse wetgeving de benaming van oorsprong JEREZ-XERES-SHERRY" erkend wordt . De aan deze wijn toegevoegde alcohol is alcohol , uit wijn gewonnen . 16 . ( 1 ) ( 1 ) Espacio reservado para otras indicaciones del pais exportador. (') Rubrik forbeholdt eksportlandets andre angivelser. (') Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . ( 1 ) Space reserved for additional details given in the exporting country. ( 1 ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur. C 1 ) Spazio riservato per altre indicazioni del paese esportatore . ( 1 ) Ruimte bestemd voor andere gegevens van het land van uitvoer. iILAG IV  ANHANG IV  ANNEX IV  ANNEXE IV  ALLEGATO IV  BIJLAGE /V 1 . Exportador  EksportÃ ¸r  AusfÃ ¼hrer  Exporter  Exporta ­ teur  Esportatore  Exporteur : 2 . NÃ ²mero  Nummer  Nummer  Number  NumÃ ©ro  Numero  Nummer 00000 3 . MinistÃ ©rio da Economia JUNTA NACIONAL DO VINHO DelegacÃ ¤o en AzeitÃ o AZEITAO4. DestinatÃ rio  Modtager  EmpfÃ ¤nger  Consignee  Destinataire  Destinatario  Geadresseerde : 5 . CERTIFICADO DE DENOMINACAO DE ORIGEM CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG6 . Meto de transporte  Transportmiddel  BefÃ ¶rderungsmittel  Means of transport  Moyen de transport  Mezzo di trasporto  Vervoermiddel : 7 . VINHO MOSCATEL DE SETUBAL MOSCATEL DE SETUBAL MOSCATEL DE SETUBAL SETUBAL MUSCATEL MOSCATEL DE SETÃ BAL MOSCATELLO Dl SETUBAL MOSCATEL DE SETUBAL 8. Local de desembarque  Losningssted  Entladungsort - Place of unloading  Lieu de dÃ ©chargement  Luogo di sbarco  Plaats van lossing : 9 . Marcas, nÃ ²meros, quantidade e qualidade das vasilhas MÃ ¦rker og numre, kollienes antal og art Zeichen und Nummern, Anzahl und Art der PackstÃ ¼cke Marks and numbers, number and kind of packages Marques et numÃ ©ros, nombre et nature des colis Marca e numero, quantitÃ e natura dei colli Merken en nummers, aantal en soort der colli 1 0 . Peso bruto BruttovÃ ¦gt Rohgewicht Gross weight Poids brut Peso lordo Brutogewicht 11 . Litros Liter Liter Litres Litres Litri Liter 12. Litros (por extenso)  Liter (i bogstaver)  Liter ( in Buchstaben )  Litres ( in words)  Litres (en lettres )  Litri ( in lettere)  Liter (voluit) : 13 . Visto do organismo emissor  PÃ ¥tegning fra udstedende organ  Bescheinigung der erteilenden Stelle  Certificate of the ! issuing authority  Visa de l'organisme Ã ©metteur  Visto dell'organismo emittente  Visum van de instantie van afgifte : 14 . Visto da alfandega  Toldstedets attest  Sichtvermerk der Zollstelle  Customs stamp  Visa de la douane  Visto della dogana  Visum van de douane Certificamos que o vinho descrito neste certificado Ã ¨ vinho produ ­ zido na regiÃ ¢o demarcada de vinho Moscatel de Setubal", e considerado pela legislaÃ §ao portuguesa autÃ ¨ntico VINHO MOSCA ­ TEL DE SETUBAL. Este vinho corresponde Ã definiÃ §Ã ¢o do vinho generoso prevista na nota complementar 4 b ) do Capitulo 22 da Pauta ExtÃ ©rior Comun da Comunidade economica europeia . (Vd . traduÃ §ao no n0 15  oversÃ ¦ttelse se nr. 15  Ã bersetzung siehe Nr. 1 5  see the translation under No 1 5  Voir traduction au n0 1 5  Vedasi traduzione al n . 1 5  Zie voor vertaling nr. 15). 1 5 . Det bekrÃ ¦ftes, at vinen, der er nÃ ¦vnt i dette certifikat, er kvalitetsvin fremstillet i distriktet for Moscatel de Setubal-vin og i henhold til portugisisk lovgivning anses for at vÃ ¦re Ã ¦gte MOSCATEL DE SETUBAL. Denne vin opfylder definitionen pÃ ¥ hedvin, der er fastsat i supplerende bestemmelse 4 b) til kapitel 22 i Det europÃ ¦iske Ã ¸konomiske FÃ ¦llesskabs fÃ ¦lles toldtarif. Wir bestÃ ¤tigen, daÃ  der in dieser Bescheinigung bezeichnete Wem im Bezirk Moscate! de Setubal gewonnen wurde und nach portugiesischem Gesetz als echter MOSCATEL DE SETUBAL bezeichnet wird. Dieser Wein entspricht der Begriffsbestimmung fÃ ¼r LikÃ ¶rwein in der ZusÃ ¤tzlichen Vorschrift 4 b) zu Kapitel 22 des Gemeinsamen Zolltarifs der EuropÃ ¤ischen Wirtschaftsgemeinschaft. We hereby certify that the wine described in this certificate is wine produced within the wine district of Setubal muscatel and is considered by Portuguese legislation as genuine SETUBAL MUSCATEL. This wine conforms to the definition of liqueur wine set out in Additional Note 4 (b) to Chapter 22 of the Common Customs Tariff of the European Economic Community . Nous certifions que le vin dÃ ©crit dans ce certificat est un vin produit dans la rÃ ©gion dÃ ©limitÃ ©e du Moscatel de SetÃ ¹bal et considÃ ©rÃ ©, suivant la loi portugaise, comme MOSCATEL DE SETUBAL authentique. Ce vin rÃ ©pond Ã la dÃ ©finition du vin de liqueur prÃ ©vue dans la note complÃ ©mentaire 4 b) du chapitre 22 du tarif douanier commun de la CommunautÃ © Ã ©conomique europÃ ©enne. Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella regione delimitata del moscatello di Setubal e considerato, secondo la legge portoghese, come autentico MOSCATELLO DI SETUBAL. Tale vino risponde alla definizione di vino liquoroso prevista nella nota complementare 4 b) del capitolo 22 della tariffa doganale comune della ComunitÃ economica europea . Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van Moscatel de Setubal en volgens de Portugese wetgeving als echte MOSCATEL DE SETUBAL wordt beschouwd . Deze wijn beantwoordt aan de omschrijving likeurwijn, vermeld in de Aanvullende Aantekening 4 b) op Hoofdstuk 22 van het gemeenschappelijk douanetarief van de Europese Economische Gemeenschap. 16. 1 V ) EspaÃ §o reservado para outras especificaÃ §oes do pais exportador. ( 1 ) Rubrik forbeholdt eksportlandets andre angivelser. t 1 ) Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . ( 1 ) Space reserved for additional details given in the exporting country. ( 1 ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur. V ) Spazio riservato per altre indicazioni del paese esportatore. ( 1 ) Ruimte bestemd voor andere gegevens van het land van uitvoer . BILAG V  ANHANG V  ANNEX V ANNEXE V ALLEGATO V  BULAGE V 1 . ExportÃ ¶r  EksportÃ ¸r AusfÃ ¼hrer  Exporter  Exportateur  Esportatore  Exporteur : 2 . SzÃ m  Nummer  Nummer  Number  NumÃ ©ro  Numero  Nummer 00000 3 . ORSZAGOS BORMINOSITO INTEZET Budapest II , Franke 1 Leo Utca 1 4. Cimzett  Modtager  EmpfÃ ¤nger  Consignee  Destinataire  Destinatario  Geadresseerde : 5 . AZ EREDETET IGAZOLO BIZONYITVANY CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG6 . SzÃ llitbeszkÃ ¶z  Transportmiddel  BefÃ ¶rderungsmittel  Means of transport  Moyen de transport  Mezzo di trasporto  Vervoermiddel : 7 . TOKAJ ! BOR (ASZU, SZAMORODNI ) TOKAYER (ASZU, SZAMORODNI ) TOKAYER (ASZU, SZAMORODNI ) TOKAY WINE (ASZU, SZAMORODNI ) VIN DE TOKAY (ASZU, SZAMORODNI ) VINO DI TOKAY (ASZU, SZAMORODNI ) TOKAYERWIJN (ASZU, SZAMORODNI ) 8 . KirakodÃ ² Ã llomÃ s  Losningssted  Entladungsort  Place of unloading  Lieu de dÃ ©chargement  Luogo di sbarco  Plaats van lossing : 9 . A csomagok JelzÃ ©se szÃ mazÃ sa, szÃ ma es fajtÃ ja MÃ ¦rker og numre, kollienes antal og art Zeichen und Nummern, Anzahl und Art der PackstÃ ¼cke Marks and numbers, number and kind of packages Marques et numÃ ©ros, nombre et nature des colis Marca e numero, quantitÃ e natura dei colli Merken en nummers, aantal en soort der colli 10. BruttÃ ²sÃ ²ly BruttovÃ ¦gt Rohgewicht Gross weight Poids brut Peso lordo Brutogewicht 1 1 . Liter Liter Liter Litres Litres Litri Liter 12. Liter ( BetÃ ¼ben)  Liter (i bogstaver)  Liter ( in Buchstaben)  Litres ( in words)  Litres (en lettres)  Litri ( in lettere)  Liter (voluit) : 13 . A kiÃ llitÃ ² intÃ ©zmÃ ¨ny lÃ ttamazÃ sa  PÃ ¥tegning fra udstedende organ  Bescheinigung der erteilenden Stelle  Certificate of the . issuing authority  Visa de l'organisme Ã ©metteur  Visto dell'organismo emittente  Visum van de instantie van afgifte : lgazoljuk, hogy az ebben a bizonyitvÃ nyban szereplÃ ¶ bor az olyankÃ ©nt kÃ ¶rÃ ¶lhatÃ rolt tokaji bortermÃ ¶vidÃ ©krÃ ¶l  szÃ ¥rmazik Ã ©s qzt a magyar jogszabÃ ly eredeti tokaji borkÃ ©nt (aszu, szamorodni ) elismeri . Ez a bor megfelel az Europai GazdasÃ gi KÃ ¶zÃ ¶sseg kÃ ¶zÃ ¶s vÃ mtarifÃ ja 22-es fejezete 4) b pontjÃ ban foglalt kiegÃ ©szitÃ ¶ elÃ ¶irÃ s meghatÃ ¨rozÃ sÃ nak ( lÃ sd a 14. pont forditÃ sÃ t  oversÃ ¦ttelse se nr. 14  Ã bersetzung siehe Nr. 14  see the translation under No 14  Voir tra ­ duction au n ° 14  V. traduzione al n . 14  Zie voor vertaling nr. 14) 14 . Det bekrÃ ¦ftes, at vinen, der er nÃ ¦vnt i dette certifikat, er fremstillet i distriktet for Tokayervin og i henhold til ungarsk lovgivning anses for at vÃ ¦re Ã ¦gte TOKAYER (Aszu , Szamorodni ). Denne vin opfylder definitionen pÃ ¥ hedvin, der er fastsat i supplerende bestemmelse 4 b) til kapitel 22 i Det europÃ ¦iske Ã ¸konomiske FÃ ¦llesskabs fÃ ¦lles toldtarif. Wir bestÃ ¤tigen, daÃ  der in dieser Bescheinigung bezeichnete Wein im Bezirk Tokay gewonnen wurde und nach ungarischem Gesetz als echter TOKAYER (Aszu , Szamorodni ) bezeichnet wird . Dieser Wein entspricht der Begriffsbestimmung fÃ ¼r LikÃ ¶rwein in der ZusÃ ¤tzlichen Vorschrift 4 b ) zu Kapitel 22 des Gemeinsamen Zolltarifs der EuropÃ ¤ischen Wirtschaftsgemeinschaft . We hereby certify that the wine described in this certificate is wine produced within the Tokay wine district and is considered by Hungarian legislation as genuine TOKAY (Aszu, Szamorodni ). This wine conforms to the definition of liqueur wine set out in Additional Note 4 ( b) to Chapter 22 of the Common Customs Tariff of the European Economic Community. Nous certifions que le vin dÃ ©crit dans ce certificat est un vin produit dans la rÃ ©gion dÃ ©limitÃ ©e du vin de Tokay et considÃ ©rÃ ©, suivant la loi hongroise, comme vin de TOKAY (Aszu , Szamorodni ) authentique. Ce vin rÃ ©pond Ã la dÃ ©finition du vin de liqueur prÃ ©vue dans la note complÃ ©mentaire 4 b) du chapitre 22 du tarif douanier commun de la CommunautÃ © Ã ©conomique europÃ ©enne. Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella regione delimitata del vino di Tokay considerato, secondo la legge ungherese, come autentico VINO DI TOKAY (Aszu e Szamorodni ). Tale vino risponde alla definizione di vino liquoroso prevista nella nota complementare 4 b) del capitolo 22 della tariffa doganale comune della ComunitÃ economica europea . , Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van Tokay en volgens de Hongaarse wetgeving als echte TOKAYERWIJN (Aszu, Szamorodni ) wordt beschouwd. Deze wijn beantwoordt aan de omschrijving likeurwijn, vermeld in de Aanvullende Aantekening 4 b) op Hoofdstuk 22 van het gemeenschappelijk douanetarief van de Europese Economische Gemeenschap . 15 . (') ( 1 ) Az exportÃ llÃ orszag Ã ltal tett egyÃ ¨b megiegyzÃ ©sek szÃ mÃ ra fenntartott hely. ( 1 ) Rubrik forbeholdt eksportlandets andre angivelser. ( 1 ) Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . ( 1 ) Space reserved for additional details given in the exporting country. t 1 ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur . C 1 ) Spazio riservato per altre indicazioni del paese esportatore . (') Ruimte bestemd voor andere gegevens van het land van uitvoer. 30. 4. 75 Official Journal of the European Communities No L 111/33 ANNEX VI Exporting country Name of wine Issuing authority Name Place whereestablished (A) Portugal Port Institute do vinho do porto Entreposto da Gaia Porto (B) Portugal Madeira Junta Nacional do Vinho DelegacÃ o na RegiÃ o Vinicola da Madeira Funchal (C) Spain Sherry Consejo regulador de la DenominaciÃ ³n de origen Jerez-HÃ ©rÃ ¨s-Sherry Jerez de la Frontera (D ) Portugal Setubal muscatel Junta Nacional do Vinho DelegacÃ o em AzeitÃ o AzeitÃ o (E) Hungary Tokay (Aszu, Szamorodni ) Orszagos Borminosito Intezet Budapest, II, Frenkel Leo Utca 1 (National Institute for the Approval of Wines) Budapest